t c memo united_states tax_court scott william katz petitioner v commissioner of internal revenue respondent docket no filed date scott william katz pro_se laura a mckenna for respondent memorandum opinion chabot judge the instant case is before us on the parties’ cross-motions under rule for summary_judgment respondent determined a deficiency in individual income_tax against petitioner for in the amount of dollar_figure the entire unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure amount of this deficiency is alternative_minimum_tax under sec_55 the issue for decision in both parties’ motions is whether the alternative_minimum_tax applies to petitioner our statements as to the facts are based entirely on those matters that are admitted in the pleadings those matters that are admitted in the motion papers those matters set forth in affidavits or declarations submitted by the parties and those matters stated and not rebutted in the court’s hearing on the motions background when the petition was filed in the instant case petitioner resided in west palm beach florida on petitioner’s tax_return he claimed the status of married_filing_separately on this tax_return petitioner showed adjusted_gross_income of dollar_figure itemized_deductions of dollar_figure and personal exemptions of dollar_figure petitioner computed his taxable_income as zero and his tax_liability as zero he showed dollar_figure as withheld income_tax all of which he unless indicated otherwise all section references are to sections of the internal_revenue_code_of_1986 as in effect for the year in issue at the hearing petitioner stated that he does not contest the correctness of respondent’s numbers wished refunded on date respondent issued the full refund to petitioner in the notice_of_deficiency respondent’s only adjustment to income was the allowance of dollar_figure of previously unclaimed other interest_expense respondent agrees that petitioner’s regular_tax see sec_55 is zero discussion parties’ contentions petitioner contends that the purpose of the alternative_minimum_tax provisions is to prevent high-income taxpayers from escaping all income_tax_liability by using exclusions deductions and credits he maintains that obviously the petitioner did not have a significant level of economic_income and all of his deductions and exemptions were deemed legitimate by the respondent petitioner concludes that the congress did not intend the amt to apply at sic low or middle-income taxpayers like the petitioner respondent contends that the statute subjects petitioner to the alternative_minimum_tax and that the legislative_history does not leave room for any interpretation of the statute that would because respondent rounded many items this resulted in reducing petitioner’s alternative_minimum_taxable_income by dollar_figure cf christman v commissioner tcmemo_1989_259 additional itemized_deduction increased the taxpayer’s alternative_minimum_taxable_income under the statute as in effect for result in petitioner’s not being subject_to the alternative_minimum_tax we agree with respondent summary_judgment summary_judgment is a device used to expedite litigation it is intended to avoid unnecessary and expensive trials however it is not a substitute for trial it should not be used to resolve genuine disputes over material factual issues 249_f2d_616 9th cir l957 88_tc_794 a decision will be rendered on a motion for summary_judgment if the pleadings answers to interrogatories depositions admissions and other acceptable materials together with the affidavits if any show that there is not any genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b because the effect of granting a motion for summary_judgment is to decide the case against a party without allowing that party an opportunity for a trial the motion should be cautiously invoked and granted only after a careful consideration of the case 326_us_1 cox v american fidelity casualty co f 2d pincite 98_tc_383 as we understand the parties’ contentions it is not necessary for us to know more of the facts in order to determine whether or not petitioner is subject_to the alternative_minimum_tax for in light of the foregoing and petitioner’s assertion that he does not dispute the correctness of respondent’s calculations we conclude that there is no genuine issue as to any material fact within the meaning of rule b accordingly we proceed to consider whether a decision may be rendered as a matter of law alternative_minimum_tax sec_55 imposes a tax--the alternative minimum tax--equal to the excess if any of the tentative_minimum_tax over the regular_tax sec_55 petitioner’s regular_tax is zero and so his alternative_minimum_tax is his full tentative_minimum_tax using form_6251 alternative minimum tax--individuals respondent added back petitioner’s appropriate itemized_deductions to the amount by which petitioner’s total itemized_deductions exceeded his adjusted_gross_income this operation resulted in petitioner’s alternative_minimum_taxable_income sec_55 being dollar_figure from this amount respondent subtracted petitioner’s exemption_amount for in the case of a married_person filing separately this was dollar_figure sec_5 for a brief history of the original minimum_tax and its eventual replacement by the alternative_minimum_tax see 83_tc_742 d c this operation resulted in petitioner’s taxable_excess being dollar_figure sec_55 to this amount respondent applied a 26-percent tax_rate sec_55 this operation resulted in petitioner’s tentative_minimum_tax being dollar_figure which as we noted supra becomes petitioner’s alternative_minimum_tax in its unanimous opinion in 282_us_55 the supreme court gave us the following advice as to tax statutes courts have sometimes exercised a high degree of ingenuity in the effort to find justification for wrenching from the words of a statute a meaning which literally they did not bear in order to escape consequences thought to be absurd or to entail great hardship but an application of the principle so nearly approaches the boundary between the exercise of the judicial power and that of the legislative power as to call rather for great caution and circumspection in order to avoid usurpation of the latter monson v chester pick it is not enough merely that hard and objectionable or absurd consequences which probably were not within the contemplation of the framers are produced by an act of legislation laws enacted with good intention when put to the test frequently and to the surprise of the law maker himself turn out to be mischievous absurd or otherwise objectionable but in such case the remedy lies with the law making authority and not with the courts see in re alma spinning company l r ch div king v commissioner a e abley v dale l j n s pt vol and see generally chung 264_us_443 265_us_310 more recently the supreme court’s almost-unanimous opinion in 464_us_386 told us the following about tax statutes the cases before us however concern the construction of existing statutes the relevant question is not whether as an abstract matter the rule advocated by petitioners accords with good policy the question we must consider is whether the policy petitioners favor is that which congress effectuated by its enactment of sec_6501 courts are not authorized to rewrite a statute because they might deem its effects susceptible of improvement see tva v hill 437_us_153 see 101_tc_196 we have noted some circumstances in which the alternative_minimum_tax could produce results that may be perceived as unfair see eg 114_tc_399 affd 259_f3d_881 7th cir klaassen v commissioner aftr 2d ustc par big_number 10th cir affg tcmemo_1998_241 the congress did give some consideration to the treatment of lower-income people the relevant relief that the congress chose is embodied in sec_55 which provides an exemption_amount of dollar_figure for petitioner for we are not free to alter this amount or otherwise engage in wrenching from the words of the statute a meaning which literally they did not bear crooks v harrelson u s pincite in order to achieve the result petitioner seeks for and the exemption_amount for a married_person filing separately is dollar_figure sec_55 we do not have authority to give even this limited relief any retroactive effect beyond what the congress provided see eg 83_tc_44 ndollar_figure and cases there cited petitioner must look to the congress for relief an appropriate order will be issued denying petitioner’s motion for summary_judgment and granting respondent’s motion for summary_judgment decision will be entered for respondent
